UBS Sec. LLC v Highland Capital Mgt., L.P. (2016 NY Slip Op 00420)





UBS Sec. LLC v Highland Capital Mgt., L.P.


2016 NY Slip Op 00420


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Feinman, JJ.


650097/09 12096 652646/11 12095

[*1] UBS Securities LLC, et al., Plaintiffs-Appellants-Respondents,
vHighland Capital Management, L.P., et al., Defendants, Highland Credit Strategies Master Fund, L.P., et al., Defendants-Respondents-Appellants.
_ _ _ _ _UBS Securities LLC, et al., Plaintiffs-Respondents,
-against-vHighland Crusader Holding Corporation, Defendant-Appellant.

Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Marcy S. Friedman, J.), entered November 25, 2013,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated January 5, 2016,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: JANUARY 21, 2016
CLERK